Citation Nr: 1543737	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  05-35 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to December 27, 2012, and in excess of 70 percent from December 27, 2012, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to December 27, 2012.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to June 1966.  His awards include the Purple Heart with one Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the VA Regional Office (RO) in San Diego, California.  Due to the location of the Veteran's current residence, jurisdiction of his appeal is with the RO in New Orleans, Louisiana.

In July 2009, the Veteran and his wife testified at a hearing conducted before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.  

A rating decision of June 2013 granted an increased rating to 70 percent effective from December 27, 2012.  

Most recently, a January 2014 Board decision denied initial ratings in excess of 50 percent prior to December 27, 2012, and in excess of 70 percent from December 27, 2012; and granted a TDIU from December 27, 2012.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied increased ratings for PTSD as well as only awarding a TDIU from December 27, 2012.  In an Order dated in January 2015, the Court granted a Joint Motion for Remand (JMR), which was incorporated by reference, to vacate the Board's decision only as to the denial of increased ratings for PTSD and in denying a TDIU prior to December 27, 2012.

The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  


FINDINGS OF FACT

1.  The PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; difficulty in establishing and maintaining effective work and social relationships; depression; anxiety; restricted and/or flattened affect; and chronic sleep impairment.

2.  The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; residuals of gunshot wound to left face with scarring of left lower eyelid and retained foreign bodies in the left maxillary sinus and left lower orbit, evaluated as 10 percent disabling; residuals of gunshot wound to left scapular area, evaluated as zero percent or noncompensably disabling; and residuals of gunshot wound to left posterior thigh, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

3.  The Veteran completed one year of college and was last gainfully employed as a supervisor in the post office in 2002.    

4.  The Veteran's service-connected disabilities, particularly his PTSD, preclude his substantially gainful employment. 





CONCLUSIONS OF LAW

1.  Since the award of service connection, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for an award of a TDIU from March 2, 2004, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the issue of entitlement to a TDIU, the Board is granting this benefit in full and further discussion with respect to VA's duties is not needed. 

With regards to his initial rating claim, the Veteran was notified in letter dated in March 2004 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A June 2008 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the June 2008 letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  A pertinent fee-based examination was obtained in April 2004; VA examinations were obtained in October 2008 and December 2012 with an April 2013 addendum.  38 C.F.R. § 3.159(c)(4).  The examinations and addendum opinion obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated as 50 percent disabling prior to December 27, 2012, and as 70 percent disabling from December 27, 2012, under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, a 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2015).

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 71 to 80 is indicative of if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within household) but generally functioning pretty well, has some meaningful interpersonal relationships).  

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A GAF score of 21 to 30 is indicative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

The Veteran was provided a fee-based examination in April 2004.  He reported current symptoms of nightmares, intrusive thoughts, sleeping problems, exaggerated startle, hypervigilance, anxiety, social isolation, and depression.  The Veteran reported that his symptoms occurred constantly.  The ability to perform daily functions during remission/partial remission was poor, as he was not able to work.  The Veteran reported working for the post office for 26 years and that his relationships with his supervisor and co-workers were fair.  He reported having problems getting along with other supervisors and with memory problems at work.  The Veteran reported having a good relationship with his father, mother, and siblings.  He was married and described the relationship with his wife as fair.  He stated that he had communication problems.  The relationship with his children was described as good.  The Veteran reported having problems getting things done and that he did not feel like doing anything.  He reported trying to work at FedEx, but did not feel that he was motivated to be at work.  The Veteran reported that he was not motivated to do activities with friends and that he had problems getting along with his wife.  He reported not wanting to socialize with others, not having friends, and not wanting to attend church.  He had a persistent restricted range of affect.  He had persistent irritability or outbursts of anger and difficulty concentrating.  

Examination revealed that orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal with depressed mood, although the depressed mood did not affect his ability to function independently and effectively.  Communication and speech were within normal limits.  Panic attacks were absent.  No delusion and hallucination histories were present, and at the time of the examination, no delusions and hallucinations were observed.  Obsessional rituals were absent.  Thought processes were appropriate; judgment was not impaired; and abstract thinking was normal.  Memory was impaired and the degree was mild such as forgetting names, directions, and recent events.  Suicidal and homicidal ideation was absent.  A GAF score of 60 was assigned.  The examiner opined that mentally, the Veteran did not have difficulty performing activities of daily living.  The examiner opined that the Veteran had difficulty establishing and maintaining effective work and social relationships because the Veteran did not like to be around people, particularly strangers.  The examiner further opined that the Veteran had no difficulty understanding commands and posed no threat of persistent danger or injury to self or others.

The Veteran was afforded a VA examination in October 2008.  The Veteran reported still being married to his wife of 38 years.  He reported last working in 2001 when he retired from the post office and that he no longer had the energy to work.  He reported that he currently experienced initial insomnia as well as mood problems.  He indicated that he isolated himself from others.  He denied having any current angry outbursts, but stated that he tended to be irritable and isolated himself from others.  The Veteran stated that he was hard to get along with.  He indicated passive suicidal ideation.  The Veteran stated that he experienced nightmares about once or twice a weak as well as intrusive thoughts two to three times a week.  He denied having any psychotic symptoms.  He reported that he still caught smells from Vietnam.  The Veteran stated that he had had very little closeness with his wife after she quit drinking.  He stated that he had a few friends.  The Veteran stated that he used to drink and work at the same time.  He reported having one child that called him and stayed in touch.  The Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  

Examination revealed that the Veteran was very negative and cynical.  Thought processes were logical, coherent, and relevant.  He was articulate, well-dressed and well-groomed with good social skills.  His speech was well understood.  He was oriented to time, place, person, and situation.  Affect was flat and blunted.  Reasoning and fund of information were good.  He exhibited no psychomotor slowing or agitation.  Verbal comprehension was good, as was his concentration.  The Veteran stated that his short-term memory was poor and that he had to make a list of things he wanted to do.  Sensorium was clear.  The examiner noted that a review of psychological symptoms resulted in the endorsement of anxiety, depression, insomnia, and frequent crying spells.  The Veteran indicated anhedonia and nightmares, as well as dizzy spells, racing thoughts, and gastrointestinal problems.  He indicated that he did tend to procrastinate and put things off.  The Veteran indicated having anger control problems exhibited toward his wife.  He denied having any psychotic symptoms, but admitted some paranoia.  The examiner reported that the Veteran's problem behaviors had to do with his depression, moodiness, and irritability.

In discussing the effect of his PTSD on occupational functioning, the Veteran stated that he always kept his symptoms to himself while he was a functioning alcoholic and working for the post office for 26 years.  He stated that he finally quit working because he did not have any more energy.  In discussing the effect on his social functioning, the Veteran stated having a few friends back in California.  He indicated that he watched sports on television and had a poor relationship with his wife.  He had a good relationship with his child.  The examiner opined that the Veteran's condition was certainly no worse now that it had been measured to be in the past and certainly no worse than the current 50 percent rating.  The examiner commented that the Veteran's recent assessments at the VA showed only mild PTSD.  A GAF score of 60 was assigned.  

Statements from the Veteran's wife and daughter received in August 2010 describe impaired relationships with the Veteran due to his PTSD symptoms.  

At a VA examination in December 2012, the examiner opined that the Veteran had moderate to severe PTSD with considerable depression.  A GAF score of 55-60 was assigned, which the examiner opined represented moderate to severe PTSD with moderate to severe social impairment.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported living with his wife and that his wife believed he was too quiet and isolated.  The examiner noted that the Veteran was depressed.  He reported that he did not like authority figures in his work.  The Veteran's current symptoms included depression and irritability along with his PTSD; he had been paranoid and had had suicidal ideas without intent.  Examination revealed depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficult in establishing and maintaining effective work and social relationships; and suicidal ideation.  

In an April 2013 addendum opinion, the Veteran clarified his relationship with his children.  He reported having one natural child and three adopted children.  One of his adopted children was in prison.  The Veteran reported that his other adopted children and natural child were all doing well and he had a good relationship with them.  

The Veteran submitted a private evaluation from M.C., M.D. dated in November 2013.  Dr. M.C. discussed the Veteran's treatment records and VA examinations.  Examination revealed appropriate impulse control and speech that was decreased in rate, tone, and volume.  The Veteran said that his mood was "not good."  Affect was dysthymic, restricted, and tearful at times.  He described ongoing passive suicidal ideation without specific plan or intent.  He did not describe any delusions, but did note that during his flashbacks, he experienced the sights, smells, and sounds of Vietnam in a very realistic fashion.  Outside of the flashbacks, he did not have any psychotic symptoms.  The Veteran was cognitively intact and a reliable historian.  A current GAF score of 35 with a score of 30-35 in the last year was assigned.  

An additional opinion from Dr. M.C. dated in June 2015 is also of record.  Dr. M.C. noted again reviewing the Veteran's medical record.  He opined that the GAF score of 35 represented profound and severe mental illness.  He further opined that the Veteran's PTSD caused him profound distress and impairment in his social, occupational, and all areas of his capacity to function.  

The Veteran's treatment records throughout this appeal have shown symptoms of similar severity, frequency, and duration as those shown in the examinations discussed above.  His GAF scores ranged from 55 to 75.  

Based on a review of the evidence, the Board concludes that a rating of 70 percent, but no higher, is warranted from the date of service connection.  In this case, the level of impairment, symptoms shown, and GAF scores throughout the Veteran's treatment records during this appeal and during the 2004, 2008 and 2012 examinations as well as in Dr. M.C.'s November 2013 evaluation have been consistent.  Since the award of service connection, the Veteran has not had any employment.  His examinations and treatment records fail to show that he has had social relationships outside of his family.  Even his relationships with his family members have been shown to be impaired, as evidenced by his wife's and daughter's letters.  The effect of the Veteran's psychiatric disability on his occupational and social functioning has appeared to be consistent since the award of service connection.  In this case, the symptoms shown since the award of service connection indicate that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In light of the fact that the RO awarded a 70 percent rating based on the results of the December 2012 VA examination, considering that the impairment shown during that examination is similar to the impairment that has been shown since the award of service connection, when affording the Veteran the benefit-of-the-doubt, the Board concludes that a 70 percent rating is warranted throughout this appeal.  

However, the criteria for a 100 percent disability rating have not been met at any time during the period under consideration.  The evidence does not indicate total occupational and social impairment.  None of his treatment records or examinations have shown symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Although Dr. M.C.'s November 2013 evaluation shows persistent hallucinations in that the Veteran experiences the sights, smells, and sounds of Vietnam in a very realistic fashion during flashbacks, such severity has not been shown to warrant a 100 percent rating.  The Board acknowledges that the evidence also shows that the Veteran has had suicidal ideation.  However, no medical professional has opined that the Veteran is in a persistent danger of hurting himself.  The symptoms indicative of a 100 percent rating have not been shown.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  The Veteran has been shown to have relationships with his family, suggesting that he does not have total social impairment.  To the extent that the Veteran does have occupational impairment, for the reasons set forth below, the Board is granting a TDIU from the date of service connection.  As such, any occupational impairment experienced by the Veteran as a result of his service-connected PTSD will be compensated for with the grant of a TDIU.  

The Board notes that the reported GAF scores above 55 are indicative of transient to moderate symptoms; however, the Veteran has also had a GAF score of 35 indicative of major impairment consistent with a 70 percent rating.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating, but no higher, is warranted from the date of service connection.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  To the extent that the Veteran does have interference with his employment, the Board is granting a TDIU.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD disability has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond 70 percent along with the award of a TDIU for this disability.

	B.  TDIU 

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    

The Veteran's service-connected disabilities include PTSD, evaluated as 70 percent disabling; residuals of gunshot wound to left face with scarring of left lower eyelid and retained foreign bodies in the left maxillary sinus and left lower orbit, evaluated as 10 percent disabling; residuals of gunshot wound to left scapular area, evaluated as zero percent or noncompensably disabling; and residuals of gunshot wound to left posterior thigh, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

During this appeal, the RO granted an increased rating for the Veteran's PTSD effective from December 27, 2012, while the Board awarded a TDIU from the same date as the Veteran met the schedular criteria.  In light of the Board granting the currently assigned 70 percent rating back to the date of service connection, the Board must now determine whether the Veteran's service-connected disabilities precluded the Veteran from engaging in substantially gainful employment prior to December 27, 2012.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.

The Veteran's November 2009 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed one year of college and had no additional training or education.  He reported that he last worked in 2002 as a supervisor with the post office.

The evidence during this appeal shows that the Veteran left his job at the post office.  His statements and a statement from a former co-worker indicate that the Veteran was having difficulty dealing with the stress of the job.  The Veteran has further indicated that he self-medicated with alcohol while working to deal with symptoms related to PTSD, and the record indicates that he had inpatient treatment for alcohol abuse after retiring.  In 2003 the Veteran worked for FedEx for approximately three months, and he reported at the April 2004 examination that he was not motivated in that job.  The Veteran had VA vocational rehabilitation counseling from January 2006 to June 2006.  The program goal was to achieve improvements in activities of daily living and to participate in family and community life to the maximum extent possible.

The December 2012 VA examiner opined that the Veteran was not unemployable due to PTSD, although he acknowledged it appeared that the symptoms were worsening over time.  Dr. M.C. opined in his November 2013 report that there was no indication that the Veteran would be successful in any work environment.  It was noted that the Veteran stopped working at FedEx after a few months because of worsening mental disease and that he had previously stopped working at the post office due to PTSD related symptoms.  Dr. M.C. felt that the Veteran had long been unemployable due to PTSD despite "active and aggressive" treatment. 

Based on a review of the evidence, the Board concludes that an award of a TDIU prior to November 19, 2012, is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

As already noted above, the Board has previously concluded that the Veteran was unemployable from when he met the schedular requirement for a TDIU after the RO granted an increase in his PTSD to 70 percent disabling effective from December 27, 2012.  For the reasons set forth above, the Board has granted the 70 percent rating back to the date of service connection as the Veteran's level of impairment and symptoms have been consistent throughout this appeal.  As such, in light of the Board finding that the 70 percent rating is warranted prior to December 27, 2012, it follows that the award of a TDIU is also warranted prior to that date.  The evidence of record, particularly Dr. M.C.'s 2013 opinion, shows that the Veteran is primarily unemployable due to his service-connected PTSD.  Therefore, the Board concludes that the award of a TDIU is warranted from the date of service connection. 

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his PTSD, the finding of Dr. M.C., as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU prior to December 27, 2012.  Entitlement to a TDIU prior to December 27, 2012, is therefore granted.  



ORDER

A rating of 70 percent for PTSD is granted from the award of service connection, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU from March 2, 2004, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


